J-S24026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    MUHAD STURGIS

                             Appellant                 No. 2752 EDA 2019


            Appeal from the PCRA Order entered September 6, 2019
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0001548-2017


BEFORE: BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                       FILED SEPTEMBER 09, 2020

        Appellant, Muhad Sturgis, appeals pro se from the September 6, 2019

order of the Court of Common Pleas of Philadelphia County, which dismissed

his petition for collateral relief under the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-46. Upon review, we remand for further proceedings.

        The PCRA court summarized the factual background as follows:

        On September 5, 2016, at about 1:07 a.m., [Appellant] attacked
        and killed the victim, David Becton, outside of El Toros Lounge
        located at 898 Belmont Avenue, Philadelphia[.] The incident was
        recorded by a surveillance camera and observed by [Appellant]’s
        girlfriend[,] Latasha Lewis Washington and her cousin[,] Parker
        Denytrah. The dispute began as a verbal confrontation between
        [Appellant] and the victim. The surveillance footage then showed
        [Appellant] retrieving a weapon from a vehicle and using it to
        strike Mr. Becton repeatedly until the victim was covered in blood
        and fell on the ground. Mr. Becton was pronounced dead by a

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24026-20


     paramedic on the scene at about 1:25 a.m. The Chief Medical
     Examiner, Dr. Sam Gulino, performed an autopsy on the victim
     and concluded, to a reasonable degree of medical certainty, that
     the manner of death was homicide, and the cause of death was
     stab wounds.      On December 15-16, 2016, both Ms. Lewis
     Washington and Ms. Denytrah stated to the police that they saw
     [Appellant] strike the victim causing him to bleed out into his shirt
     on September 5, 2016.         Their statements corroborated the
     surveillance footage.

PCRA Court Opinion, 11/15/19, at 2 (citations to the record omitted).

     The PCRA court summarized the procedural history as follows:

     On June 4, 2018, [Appellant] entered a negotiated guilty plea to
     third degree murder and possession of an instrument of crime[.]
     In accordance with the terms of the plea agreement, [Appellant]
     was sentenced to an aggregate term of twenty-two and a half
     (22½) years to forty five (45) years of state incarceration.
     [Appellant] did not file a post sentence motion or direct appeal.

     [Appellant] filed his [PCRA petition] on December 5, 2018. On
     June 21, 2019, [counsel] was appointed as [Appellant]’s PCRA
     counsel. [On July 25, 2019, counsel filed a no merit letter
     pursuant to Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
     1998) (en banc) and Commonwealth v. Turner, 544 A.2d 927
     (Pa. 1988). The PCRA court] took the Finley letter under
     advisement and, thereafter, issued a notice of intent to dismiss
     the petition pursuant to Pa.R.Crim.P [907] on July 26, 2019. On
     September 6, 2019, [the PCRA court] formally dismissed the PCRA
     petition and granted [counsel]’s motion to withdraw.

     On September 16, 2019, [Appellant] filed a pro se notice of
     appeal. On September 20, 2019, [the PCRA court] ordered
     [Appellant] to file a Statement of Errors Complained of on Appeal
     pursuant to Pa.R.A.P. 1925(b). [Appellant] filed his Statement of
     Errors on September 30, 2019.

Id. 1-2.

     On appeal, Appellant raises the following issues:

           1. Whether the lower court abused its discretion or erred by
     dismissing the claim that Appellant's guilty plea is not voluntary,

                                     -2-
J-S24026-20


     knowing and intelligent because of trial counsel's ineffectiveness in
     failing to develop & disclose to him a possible defense of
     Involuntary Manslaughter?

            2. Whether the lower court abused its discretion or erred by
     dismissing the claim that Appellant's guilty plea is not voluntary,
     knowing and intelligent because of trial counsel's ineffectiveness in
     failing to disclose to him possible defenses?

            3. Whether the lower court abused its discretion or erred by
     dismissing the claim that all counsel are ineffective where PCRA
     Counsel is ineffective by failing to file an amended PCRA petition
     raising a claim that trial counsel is ineffective for failing to consult
     & file a direct appeal?

Appellant’s Brief at 4.

      Our standard of review from a PCRA court’s determination is well settled.

“[A]n appellate court reviews the PCRA court’s findings of fact to determine

whether they are supported by the record, and reviews its conclusions of law

to determine whether they are free from legal error.” Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

      In addressing ineffective assistance of counsel claims, we are guided by

the following authorities:

      [A] PCRA petitioner will be granted relief [for ineffective assistance
      of counsel] only when he proves, by a preponderance of the
      evidence, that his conviction or sentence resulted from the
      “[i]neffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place.”    42 Pa.C.S. § 9543(a)(2)(ii).       “Counsel is presumed
      effective, and to rebut that presumption, the PCRA petitioner must
      demonstrate that counsel’s performance was deficient and that
      such deficiency prejudiced him.” Commonwealth v. Colavita,
      993 A.2d 874, 886 (Pa. 2010) (citing Strickland v. Washington,
      466 U.S. 668, 687 (1984)). In Pennsylvania, we have refined the
      Strickland performance and prejudice test into a three-part

                                      -3-
J-S24026-20


     inquiry. See Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa.
     2001). Thus, to prove counsel ineffective, the petitioner must
     show that: (1) his underlying claim is of arguable merit; (2)
     counsel had no reasonable basis for his action or inaction; and (3)
     the petitioner suffered actual prejudice as a result.
     Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010).

Spotz, 84 A.3d at 311-12 (citations modified).

     The right to effective assistance extends to the plea process.

     Allegations of ineffectiveness in connection with the entry of a
     guilty plea will serve as a basis for relief only if the ineffectiveness
     caused the defendant to enter an involuntary or unknowing plea.
     Where the defendant enters his plea on the advice of counsel, the
     voluntariness of the plea depends on whether counsel’s advice
     was within the range of competence demanded of attorneys in
     criminal cases.

Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa. Super. 2013) (citation

omitted). A defendant need not be pleased with the outcome of his decision

to plead guilty. Commonwealth v. Anderson, 995 A.2d 1184, 1192 (Pa.

Super. 2010). “All that is required is that [his] decision to plead guilty be

knowingly, voluntarily and intelligently made.”      Id.   A guilty plea colloquy

must “affirmatively demonstrate the defendant understood what the plea

connoted and its consequences.” Commonwealth v. Lewis, 708 A.2d 497,

501 (Pa. Super. 1998). Once the defendant has entered a guilty plea, “it is

presumed that he was aware of what he was doing, and the burden of proving

involuntariness is upon him.” Commonwealth v. Bedell, 954 A.2d 1209,

1212 (Pa. Super. 2008).

     Appellant’s first two issues assert Appellant would not have pled guilty

and would have gone to trial but for the ineffective assistance of counsel in

                                      -4-
J-S24026-20


failing to advise him of possible defenses to the charges against him.

Appellant argues that his guilty plea therefore was not voluntary, knowing,

and intelligent. The PCRA court dismissed these claims upon the basis that

when a defendant enters a guilty plea he gives up the right to assert any

defense, justification, or excuse.    PCRA Court Opinion, 11/15/19, at 6.

Appellant asserts on appeal that the PCRA court misunderstood his argument

by looking at whether Appellant had defenses to the underlying charges, as

opposed to the advice provided him by counsel in deciding whether to accept

the guilty plea. We agree. Although Appellant’s 1925(b) statement, read in

conjunction with his questions presented and brief arguments, do not precisely

align, it does seem clear Appellant’s claim is not that he is asserting he had

defenses to the underlying charges. Rather, he in fact is alleging that counsel

did not advise him regarding available defenses before weighing whether he

should accept a guilty plea. In our opinion, this is a claim that would bear

upon whether or not his guilty plea was voluntary, knowing, and intelligent.

Barndt, supra. These first two issues therefore raise material fact questions

that must be resolved by the PCRA court. See Pa.R.Crim.P. 907;

Commonwealth v. Hutchinson, 25 A.3d 277, 321 (Pa. 2011) (“We have

previously made clear that the intent behind these rules [Pa.R.Crim.P. 907

and 909] is to ensure that an evidentiary hearing is held when a PCRA petition

raises factual issues that must be resolved.”) Accordingly, we must remand

for the proper factual inquiries.


                                     -5-
J-S24026-20


         In his last claim, Appellant claims that the PCRA court erred in refusing

to find PCRA counsel ineffective for failing to argue that trial counsel ignored

Appellant’s request to file a direct appeal. See Appellant’s Motion to Modify

or Reduce Sentence nunc pro tunc, 10/16/18, at 1. The PCRA court dismissed

this claim on the basis PCRA counsel will not be deemed ineffective for failing

to raise meritless claims.      Our case law, however, does not support this

disposition.    To the contrary, we have held it is ineffectiveness per se for

counsel to fail to file a direct appeal when requested to do so, regardless of

any underlying merit. See Commonwealth v. Lantzy, 736 A.2d 564, 572

(Pa. 1999) (failure to file a direct appeal when requested constitutes

ineffectiveness per se without regard to the merit of the issues to be raised).

However, the determination of this question cannot be resolved on its face,

since a factual inquiry must be conducted to determine whether counsel was

in fact requested to file a direct appeal. Therefore, as with Appellant’s first

two issues, we remand for the necessary factual inquiry to resolve this last

issue.

         Order vacated.   Case remanded for further proceedings.      Jurisdiction

relinquished.




                                        -6-
J-S24026-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/20




                          -7-